COURT OF APPEALS
SANDEE BRYAN MARION                   FOURTH COURT OF APPEALS DISTRICT                     KEITH E. HOTTLE
  CHIEF JUSTICE                         CADENA-REEVES JUSTICE CENTER                       CLERK OF COURT
KAREN ANGELINI                             300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                         SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                     WWW.TXCOURTS.GOV/4THCOA.ASPX                          TELEPHONE
PATRICIA O. ALVAREZ                                                                         (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                               FACSIMILE NO.
  JUSTICES                                                                                   (210) 335-2762


                                            November 2, 2015


       Laura Durbin                                                Jesus Vargas
       101 W. Nueva, Suite 370                                     Law Office of Jesus Vargas
       San Antonio, TX 78205                                       Washington Square Building
       * DELIVERED VIA E-MAIL *                                    San Antonio, TX 78207-4560
                                                                   * DELIVERED VIA E-MAIL *


       RE:    Court of Appeals Number:    04-15-00298-CR
              Trial Court Case Number:    457593
              Style:                      The State of Texas v. Jose Esquivel


       Dear Counsel:

              The above cause has been set for formal submission ON BRIEFS ONLY before this
       Court on December 8, 2015, before a panel consisting of Justice Karen Angelini, Justice Luz
       Elena D. Chapa, and Justice Jason Pulliam.

                                                      Very truly yours,



                                                      _______________________________
                                                      Karen Angelini, Justice